Citation Nr: 1715541	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  09-45 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for adjustment disorder with a history of posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to December 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A rating decision in July 2016 increased the rating to 30 percent for the entire appeal period.  

The Veteran testified at a hearing before the undersigned in June 2011.  A transcript of the hearing has been associated with the claims file. 

The Board most recently remanded this claim in March 2016.  The case has been returned for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that VA, effective March 19, 2015, amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.  As the Veteran's claim was certified to the Board in June 2010 (prior to August 4, 2014), the DSM-IV governs in the instant appeal.  This is significant because DSM-IV makes use of Global Assessment of Functioning (GAF) scores, while the DSM-V does not.  

In March 2016, the Board directed that a new examination be provided to ascertain the current severity of the Veteran's service-connected psychiatric disorder.  The Board specifically directed that the examiner should also provide a GAF score with an explanation of the significance of the score assigned.  

On remand, an examination was provided in June 2016.  The examiner cited to the Veteran's previous VA examination conducted on January 2010, which showed a GAF score of 60.  However, the June 2016 examiner failed to provide a current GAF score.  Absent this finding, there has not been compliance with the March 2016 remand directives.  The record appears complete, otherwise.  On remand, an addendum opinion should be obtained that addresses this deficiency.

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the same VA examiner who provided the June 2016 examination in order to obtain an addendum opinion.  

The examiner is asked to provide a GAF score with an explanation of the significance of the score assigned.  

If the examiner is unable to do so without further examination of the Veteran, an examination should be conducted to fully ascertain the severity of the Veteran's service-connected psychiatric disability.  

2.  When the development requested has been completed, the AOJ should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. MAC
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




